Citation Nr: 1449294	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include obsessive compulsive disorder, anxiety, and depression.

3.  Entitlement to service connection for a sleep disorder (also characterized as sleep apnea), to include as secondary to a psychiatric disability.

4.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to July 1969, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2008.  The RO issued a Statement of the Case (SOC) in November 2011.  In November 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The Board notes that the August 2008 rating decision also denied the Veteran's service connection claims with regards to bilateral hearing loss and tinnitus; however, April 2010 and November 2011 rating decisions granted service connection for such issues.

In March 2012, the Veteran testified at the RO at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the claims file.  Further, in April 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran waived initial RO consideration of additional evidence he submitted at the hearing, in addition to evidence that was added to the claims file subsequent to the March 2012 supplemental SOC.  Also during the hearing, the Veteran was granted a 30-day abeyance in order for him to submit additional evidence.  The Board received additional evidence, with a waiver from the Veteran, in May 2013.

The Board also notes that a January 2013 rating decision denied the Veteran's service connection claims relevant to ischemic heart disease (IHD), hypertension (HTN), peripheral vascular disease (PVD), and cerebrovascular accident.  The Veteran filed a NOD in February 2013 relevant to HTN and PVD.  In April 2013 correspondence, the Veteran submitted a withdrawal of request for a personal hearing before a DRO.  The Veteran stated, however, "I am continuing my appeal regarding ischemic heart disease".  The RO issued a SOC in June 2013 regarding the issues of PVD, HTN, and IHD.  The Veteran has not filed a Substantive appeal relevant to these issues.  Consequently, these issues are not before the Board at this time.

Given the separate dispositions warranted for service connection for PTSD and for an acquired psychiatric disability other than PTSD, as explained below, the Board has now characterized the appeal as encompassing both matters set forth on the title page.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran. An October 2014 review of those files does not reveal any documents, other than the April 2013 Board hearing transcript, in addition to those in the paper claims file that are pertinent to the present appeal.

Service connection for a psychiatric disability other than PTSD is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action on his part is required.





FINDING OF FACT

Competent, probative medical opinion evidence indicates that the Veteran has a psychiatric disability, other than PTSD, that is deemed to be as likely as not medically-related to his Vietnam service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability other than PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim decided herein, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran asserts that he suffers from a psychiatric disability resulting from in-service stressors he experienced, to include coming under enemy fire in Vietnam, and seeing several body bags in the bay of a C-130 aircraft.  

The Veteran's service personnel records confirm that he served in Vietnam from July 1968 to July 1969.  His Form DD-214 shows his military occupational specialty as Avionics repairman and that he received a Vietnam Service Medal and a Republic of Vietnam Commendation Medal.

The Veteran's service treatment records show no complaints of, or treatment for a psychiatric disability.  On July 1969 separation examination, clinical evaluation revealed normal psychiatric evaluation.  

Post service private treatment records dated from September 1990 to October 1990 show treatment for major depression and obsessive compulsive disorder.

VA treatment records include a January 2006 mental health consultation treatment report that documents the Veteran's complaints of anxiety.  The Veteran reported that when he is not on his medications, he fears something bad is going to happen to him. 

In a November 2007 statement in support of his claim, the Veteran reported that he is haunted by the dead bodies he observed while in Vietnam.  He indicated that he experiences flashbacks and dreams.

In June 2011, the Veteran underwent a VA examination to assess the nature and etiology of his psychiatric disabilities.  The examiner, who interviewed the Veteran, conducted a psychiatric examination, and reviewed the Veteran's claims file and treatment records, diagnosed the Veteran with anxiety disorder and obsessive compulsive disorder in remission with medication.  The examiner opined that the stressors associated with the diagnosed anxiety disorder are considered to be associated with the Veteran's fears of hostile military and/or terrorist activity during his service in Vietnam.

In his November 2011 substantive appeal, the Veteran reported that he has experienced symptoms of a psychiatric disability since his release from active duty.

In an undated statement, the Veteran's wife of 46 years, reported that after the Veteran returned from Vietnam he was a different person.  She indicated that the Veteran was very depressed, bitter, and that he did not want to be around people.  She stated that his sleep was so restless that they had to sleep in different bedrooms.  His wife stated that the Veteran has never really wanted to talk about Vietnam or watch any movies about the war due to the memories that are brought back to his mind.  She reported that the Veteran told her that after seeing dead bodies in an aircraft, he had a severe fright of dying while in Vietnam and not being able to return.  She reported that the Veteran has tried to cut back on his psychiatric medications due to the fact that it affects his sexual life, however, he has to resume his medications because the compulsive thoughts reoccur.

A March 2012 VA mental health treatment note documents the Veteran's continued complaints of nightmares regarding dead bodies that he saw while in Vietnam.  The Veteran also reported that he was currently experiencing depressive symptoms.  The examiner diagnosed anxiety disorder and major depressive disorder, recurrent.

During the April 2013 Travel Board hearing, the Veteran testified that he has experienced psychiatric symptoms since service.  He stated that after he saw the body bags in the bay of the cargo plane he was in constant fear that he would be next.  The Veteran stated that the symptoms built up over the years until he was admitted to St. Francis hospital in 1990.  The Veteran also stated that he was seen by a physician in Atlanta in 1978 or 1979; however he could not remember the physician's name.

The June 2011 VA examiner's diagnoses of anxiety disorder and obsessive compulsive disorder in remission with medication, is consistent with diagnoses of anxiety disorder and obsessive compulsive disorder documented in the Veteran's treatment records.  While the record lacks official corroboration of the occurrence of the Veteran's claimed in-service experiences, the Board points out that resolution of this claim is not governed by the provisions of 38 C.F.R. § 3.304(f), that sets forth the requirements for establishing service connection for PTSD.  Here, the experiences specifically noted by the June 2011 examiner in rendering the etiology opinion-being under fire and seeing dead bodies in the cargo plane-have been consistently reported by the Veteran, and appear consistent with the places, types and circumstances of his service. 

The Board also acknowledges that there is no evidence other than the Veteran's currently reported timeline of symptoms.  Service treatment records, including the report of July 1969 separation examination indicating that his psychiatric evaluation was normal, document no complaints, findings, or diagnosis of a psychiatric nature. The Board notes, however, the Veteran is competent to report his own symptoms, and the Board finds no reason to question the veracity of his assertions that he has experienced psychiatric symptoms since he left service, but did not seek earlier treatment until about 1978.  Notably, the VA examiner also opined that the Veteran's in-service stressors were sufficient to cause such symptoms.

Under these circumstances, the Board finds that the June 2011 VA examiner's conclusions as to diagnosis and etiology, clearly based on consideration of all pertinent evidence and assertions, and supported by stated rationale, constitutes probative evidence on the question of whether the Veteran, in fact, suffers from an acquired psychiatric disorder other than PTSD as a result of his in-service experiences.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Although the examiner's opinion is not definitive, it was expressed in terms warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for an acquired psychiatric disorder other than PTSD-namely, anxiety disorder-are met. 


ORDER

Service connection for a psychiatric disability other than PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Relevant to the Veteran's PTSD claim, during the June 2011 VA examination, the Veteran reported that ever since he had service in Vietnam, he has had recurrent intrusive thoughts and dreams related mostly to his seeing many body bags holding American soldier's bodies.  He reported that he was still unable to get the thought out of his mind, and that he is bothered by it even with the use of ongoing medications.  He reported that he avoided Vietnam combat movies because they will "make it all the more vivid".  He did not report any other avoidance symptoms.  The examiner noted the Veteran exhibited sleep disruption, intrusive distressing thoughts related to Vietnam even with use of prescription medications, occasional mild hypervigilance and transient irritability.  The VA examiner determined that the Veteran met the DSM-IV stressor criterion related to seeing dead bodies and repeated mortar attacks in Vietnam; however did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner found that the Veteran did not meet diagnostic criteria for the presence of PTSD due to a lack of avoidance symptoms.

The Board finds that this is somewhat unclear, as the Veteran did report avoidance of Vietnam related movies because it makes his thoughts all the more vivid.  The Board notes that a more clear explanation as to why the Veteran is found to have PTSD symptoms, but is not found to meet the criteria for a PTSD diagnosis under DSM-IV is needed.  The Board also notes that the VA examiner did not have the opportunity to consider the newly submitted statement (received in April 2013) of the Veteran's spouse and the May 2013 lay statement by the Veteran's long time personal friend.  Indeed, the lay statements document the Veteran's avoidance of crowds; and conversations or movies related to his time in Vietnam.

Relevant to the Meniere's disease claim, the Veteran testified during his April 2013 Board hearing that he experienced vertigo and dizziness in service and continues to experience such symptoms.  The Veteran also identified potentially pertinent outstanding records from Dr. S. dated from 1980 to March 2001.  The Veteran submitted private treatment records dated from December 1992 through April 2003 that documents, among others, treatment for his ears.  The Veteran underwent a VA audiological evaluation in April 2010.  The examiner found, in pertinent part, "while his hearing loss and tinnitus is also related to Meniere's disease which is not related to service..."  The Board notes, however, the examiner did not provide any rationale for this negative nexus opinion that the Meniere's disease is not related to service.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
The Board finds that VA addendum opinions by the April 2010 and November 2011 VA examiners are necessary to determine whether the Veteran's Meniere's disease is at least as likely as not related to his military service; and whether the Veteran has PTSD due to his reported in-service stressors.  If the April 2010 and November 2011 VA examiners are unavailable, the AOJ should provide the Veteran new VA examinations.

Relevant to the Veteran's sleep disorder claim, the Board notes that during the April 2013 Board hearing, the Veteran testified that his sleep disorder is related to service or in the alternative secondary to his psychiatric disability.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here as the Veteran is now service-connected for a psychiatric disability, a VA examination is necessary in order to determine the etiology of the Veteran's sleep disorder claimed as sleep apnea, to include whether his service-connected psychiatric disability caused or aggravated his sleep disorder.

Additionally, the Veteran has not been provided with VCAA notice pertaining to the secondary service-connection aspect of his claim for service connection for a sleep disorder.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claim.

Finally, while on remand, the Veteran should be given an opportunity to submit or identify any additional outstanding treatment records from VA or private healthcare providers referable to his PTSD, Meniere's disease, and sleep disorder/apnea.  In this regard, the Board notes that the most recent VA treatment records (other than a January 2013 VA examination relative to another issue) from VA facilities are dated through March 2012.  As such, the AOJ should obtain all outstanding VA treatment records dated from March 2012 to the present, as well as any other treatment records identified by the Veteran.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a sleep disorder/apnea as secondary to service-connected psychiatric disability.

2.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his PTSD, Meniere's disease, and sleep disorder/apnea.  After obtaining any necessary authorization from the Veteran, all identified records, to include those from any VA facilities dated from March 2012 to the present, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should have the June 2011 VA examiner provide an addendum opinion relative to PTSD.  If the June 2011 VA examiner finds that a new VA examination is necessary, the AOJ should arrange for such an examination prior to the formation of any new medical opinions.

If the June 2011 VA examiner is unavailable, the AOJ should schedule the Veteran for an appropriate psychiatric examination to determine whether or not the Veteran has a diagnosis of PTSD. 

Based on examination findings, as well as a review of the claims file, including VA treatment records, private medical records, the Veteran's and his wife's statements, his friend's May 2013 statement, and a copy of this REMAND, the examiner should render an opinion as to the following:

a) Does the Veteran currently have PTSD under DSM-IV? 

b) If a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident, including, but not limited to, the Veteran's accounts of: (i) seeing several body bags in the bay of a C-130 aircraft, and/or (ii) being subjected to constant mortar fire? 

If the VA examiner finds that the Veteran has PTSD symptoms, but does not meet the criteria for a PTSD diagnosis under DSM-IV, how did the examiner reach that conclusion?  Please provide a thorough and clear explanation of how that conclusion was made.

4.  Upon completion of the above, the AOJ should have the April 2010 VA examiner provide an addendum opinion relative to Meniere's disease.  If the April 2010 VA examiner finds that a new VA examination is necessary, the AOJ should arrange for such an examination prior to the formation of any new medical opinions.

If the April 2010 VA examiner is unavailable, the AOJ should schedule the Veteran for an appropriate examination to determine the etiology of the Veteran's Meniere's disease.

Based on examination findings, as well as a review of the claims file, including VA treatment records, private medical records, the Veteran's statements, and a copy of this REMAND, the examiner should render an opinion as to the following:

a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current Meniere's disease had its onset during the Veteran's period of active duty service; or, was such caused by any incident or event that occurred during his period of service? 

b)  In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports of experiencing dizziness and vertigo during service must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

c)  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Upon completion of the above, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder/apnea.

Based on examination findings, as well as a review of the claims file, including VA treatment records, private medical records, the Veteran's statements, and a copy of this REMAND, the examiner should render an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder/apnea is directly related to service?

b)  Is it as least as likely as not (50 percent probability or more) that the Veteran has a current diagnosis of a sleep disorder that is proximately due to, is the result of, or has been aggravated (permanently worsened) by a service-connected disorder, to include a psychiatric disability? 

c)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a current diagnosis of a sleep disorder apart from sleep symptoms related to a psychiatric disability?  What sleep symptoms are related to his service-connected psychiatric disability and what symptoms are related to the diagnosed sleep disorder?

6.  After completing the above actions, the claims should be readjudicated.  If any claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


